DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 15 February 2019. Claims 1-20 are pending. 
Information Disclosure Statement
The IDS received on 15 February 2019 has been considered. 
The IDS received on 25 June 2020 has been considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 10-13, 16-17, and 19-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,875,408 B2 to Washizu et al. (hereinafter "Washizu"). 


	at least one processor (col 7 ln 1-8 - "the ECU 50 includes, as functional blocks, [...] a motor controller 56 that serves as a rotary electric machine controller. Functions of these functional blocks are implemented by at least one computer formed of a central processing unit (CPU)"); 
	a non-transitory computer-readable storage medium (col 7 ln 8-10 - "a random access memory (RAM), a read-only member (ROM)"); and 
	program instructions stored on the non-transitory computer-readable storage medium that are executable by the at least one processor (col 7 ln 10-11 - "an input/output (I/O) interface and other components, executing computer programs stored in the ROM") to cause the motor controller to: 
	determine a maximum discharge current of the battery pack (col 3 ln 29-34 - "a battery management unit (BMU) 31 [...] acquires a state of charge (SOC) and/or a temperature of the high-voltage battery 30"); 
	determine a rotational velocity of the drive motor (col 4 ln 20-21 - "The ECU 50 acquires information regarding the motor 20 (for example, a rotational speed of the motor 20)"); 
	based on the determined rotational velocity of the drive motor, identify a curve that defines a relationship between the maximum discharge current of the battery pack and a drive current limit of the motor controller (col 5 ln 16-19 - "The system efficiency refers to the efficiency of the whole power system 101 including the high-voltage battery 30, the inverter 25, 
	based on the identified curve and the determined maximum discharge current of the battery pack, determine the drive current limit of the motor controller (Fig 4, col 6 ln 41-44 - "Based on the motor operating points indicated by this curve, the ECU 50 determines the motor torque and the rotational speed that comply with a driver's request"); 
	convert a discharge current from the battery pack to a drive current subject to the determined drive current limit (col 3 ln 15-18 - "When the motor 20 serves as an electric motor, the inverter 25, in response to a command from the ECU 50, supplies electrical power from the high-voltage battery 30 to the motor 20"); and 
	supply the drive current to the drive motor (col 3 ln 15-18).

As to claim 2, Washizu discloses the motor controller of claim 1, and further discloses wherein the drive current limit comprises a percentage of a maximum drive current that the motor controller is capable of supplying to the drive motor (col 7 ln 67-col 8 ln 3 - "the motor operating point setter 53 reads or sets a curve connecting motor operating points of highest system efficiency as a function of the amount of current").


	wherein the program instructions that are executable by the at least one processor to cause the motor controller to identify the curve cause the motor controller to: 
	identify the curve based on the determined rotational velocity being within the range of rotational velocities (col 6 ln 28-41).

As to claim 4, Washizu discloses the motor controller of claim 3, and further discloses wherein the identified curve is a first curve, wherein the relationship is a first relationship, wherein the drive current limit is a first drive current limit, wherein the rotational velocity is a first rotational velocity, wherein the range of rotational velocities is a first range of rotational velocities, wherein the discharge current is a first discharge current, wherein the drive current is a first drive current (col 6 ln 28-55), and 
	wherein the program instructions further comprise instructions that are executable by the at least one processor to cause the motor controller to: 
	determine a second rotational velocity of the drive motor (col 4 ln 20-21); 
	based on the determined second rotational velocity of the drive motor, identify a second curve that defines a second relationship between the maximum discharge current of the battery pack and a second drive current limit of the motor controller, wherein the second 
	based on the identified second curve and the determined maximum discharge current of the battery pack, determine the second drive current limit of the motor controller (Fig 4, col 6 ln 41-44); 
	convert a second discharge current from the battery pack to a second drive current subject to the determined second drive current limit (col 3 ln 15-18); and 
	supply the second drive current to the drive motor (col 3 ln 15-18).

As to claim 7, Washizu discloses the motor controller of claim 3, and further discloses wherein the program instructions further cause the motor controller to: 
	determine the range of rotational velocities of the drive motor based on the determined maximum discharge current of the battery pack (col 3 ln 29-34, col 5 ln 16-19, col 6 ln 45-48).

As to claim 8, Washizu discloses the motor controller of claim 1, and further discloses wherein the program instructions further comprise program instructions that are executable by the at least one processor to cause the motor controller to: 
	determine an indication of a position of an accelerator pedal of the vehicle (col 4 ln 13-16 - "the ECU 50 acquires driver operation information from various sensors, such as an accelerator sensor configured to detect an accelerator actuation amount (e.g., an accelerator pedal depression amount)"), 

	convert the discharge current from the battery pack to the drive current based on the indication of the position of the accelerator pedal (col 7 ln 15-17 - "The requested torque calculator 51 calculates a requested torque that the motor 20 is requested to output based on driver operation information and the vehicle speed", col 7 ln 62-66 - "The motor operating point setter 53 sets a motor operating point that can be identified by the system efficiency, the motor torque, and the rotational speed, based on the amount of current flowing through the high-voltage battery 30 calculated by the amount-of-current calculator 52").

As to claim 10, Washizu discloses tangible, non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, cause a motor controller of a vehicle to perform functions (Fig 1, col 7 ln 1-8) comprising: 
	determining a maximum discharge current of a battery pack coupled to the motor controller (col 3 ln 29-34); 
	determining a rotational velocity of a drive motor coupled to the motor controller (col 4 ln 20-21); 
	based on the determined rotational velocity of the drive motor, identifying a curve that defines a relationship between the maximum discharge current of the battery pack and a drive current limit of the motor controller (col 5 ln 16-19, col 6 ln 28-41); 

	converting a discharge current from the battery pack to a drive current subject to the determined drive current limit (col 3 ln 15-18); and 
	supplying the drive current to the drive motor (col 3 ln 15-18).

As to claim 11, Washizu discloses the tangible, non-transitory computer readable medium of claim 10, and further discloses wherein determining the drive current limit of the motor controller comprises determining a percentage of a maximum drive current that the motor controller is capable of supplying to the drive motor (col 7 ln 67-col 8 ln 3).

As to claim 12, Washizu discloses the tangible, non-transitory computer readable medium of claim 10, and further discloses wherein the identified curve is associated with a range of rotational velocities of the drive motor (col 6 ln 45-48), and 
	wherein identifying the curve comprises identifying the curve based on the determined rotational velocity being within the range of rotational velocities (col 6 ln 28-41).

As to claim 13, Washizu discloses the tangible, non-transitory computer readable medium of claim 12, and further discloses wherein the identified curve is a first curve, wherein the relationship is a first relationship, wherein the drive current limit is a first drive current limit, wherein the rotational velocity is a first rotational velocity, wherein the range of rotational 
	wherein the program instructions, when executed by the processor, further cause the motor controller to perform functions comprising: 
	determining a second rotational velocity of the drive motor (col 4 ln 20-21); 
	based on the determined second rotational velocity of the drive motor, identifying a second curve that defines a second relationship between the maximum discharge current of the battery pack and a second drive current limit of the motor controller, wherein the second rotational velocity is within the second range of rotational velocities (col 5 ln 16-19, col 6 ln 28-41); 
	based on the identified second curve and the determined maximum discharge current of the battery pack, determining the second drive current limit of the motor controller (Fig 4, col 6 ln 41-44); 
	converting a second discharge current from the battery pack to a second drive current subject to the determined second drive current limit (col 3 ln 15-18); and 
	supplying the second drive current to the drive motor (col 3 ln 15-18).

As to claim 16, Washizu discloses the tangible, non-transitory computer readable medium of claim 12, and further discloses wherein the program instructions, when executed by the processor, further cause the motor controller to perform functions comprising: 


As to claim 17, Washizu discloses the tangible, non-transitory computer readable medium of claim 10, and further discloses wherein the program instructions, when executed by the processor, further cause the motor controller to perform functions comprising: 
	determining an indication of a position of an accelerator pedal of the vehicle (col 4 ln 13-16), 
	wherein converting the discharge current from the battery pack to the drive current subject to the determined drive current limit comprises: 
	converting the discharge current from the battery pack to the drive current based on the indication of the position of the accelerator pedal (col 7 ln 15-17, col 7 ln 62-66).

As to claim 19, Washizu discloses a method of operating a motor controller of a vehicle (Fig 1, col 7 ln 1-8), the method comprising: 
	determining a maximum discharge current of a battery pack coupled to the motor controller (col 3 ln 29-34); 
	determining a rotational velocity of a drive motor coupled to the motor controller (col 4 ln 20-21); 

	based on the identified curve and the determined maximum discharge current of the battery pack, determining the drive current limit of the motor controller (Fig 4, col 6 ln 41-44); 
	converting a discharge current from the battery pack to a drive current subject to the determined drive current limit (col 3 ln 15-18); and 
	supplying the drive current to the drive motor (col 3 ln 15-18).

As to claim 20, Washizu discloses the method of claim 19, and further discloses wherein determining the drive current limit of the motor controller comprises determining a percentage of a maximum drive current that the motor controller is capable of supplying to the drive motor (col 7 ln 67-col 8 ln 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Washizu in view of US 2012/0239236 A1 to Eom ("Eom"). 


	Eom teaches the limitations not expressly further disclosed by Washizu, namely: 
	wherein the program instructions further comprise programs instructions that are executable by the at least one processor to cause the motor controller to: 
	determine a gear of the vehicle (para [0092] - "Upon calculation of the first torque value, the vehicle control module 110 may calculate the first torque value based on a gear position of the interface unit 140 as well as the acceleration information, the braking information and the vehicle speed"), 
	wherein the program instructions that are executable by the at least one processor to cause the motor controller to identify the curve that defines the relationship between the maximum discharge current of the battery pack and the drive current limit of the motor controller comprise program instructions that are executable by the at least one processor to cause the motor controller to: 
	identify the curve based on: 
	1) the rotational velocity of the drive motor, and 2) the determined gear of the vehicle (para [0092], para [0093] - "upon calculation of the first torque value, the vehicle control module 110 may calculate the first torque value by applying the acceleration information, the braking information, and the vehicle speed to a preset torque map").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Washizu and Eom, because each reference relates to methods of controlling an electric motor in a battery-powered vehicle. Moreover, the 

As to claim 18, Washizu discloses the tangible, non-transitory computer readable medium of claim 10. 
	Eom teaches the limitations not expressly further disclosed by Washizu, namely: 
	wherein the program instructions, when executed by the processor, further cause the motor controller to perform functions comprising: 
	determining a gear of the vehicle (para [0092]), 
	wherein identifying the curve that defines the relationship between the maximum discharge current of the battery pack and the drive current limit of the motor controller comprises: 
	identifying the curve based on: 
	1) the rotational velocity of the drive motor, and 2) the determined gear of the vehicle (para [0092], para [0093]).
	See claim 9 for a statement of an obviousness rationale.
Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: whether alone or in combination, the prior art of record does not disclose or teach every .
Washizu, the closest discovered prior art, discloses controlling a propulsion motor of an electric vehicle based on efficient curves of operating points for the vehicle battery and vehicle motor, but does not disclose or suggest interpolating a third curve when a first curve has an endpoint and a second curve has a starting point. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to methods of compensating for battery and motor characteristics in an electric vehicle. JP 2019-154098 A corresponds to US 10,875,408 B2 to Washizu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/
Primary Examiner, Art Unit 3669